Locher, J.,
dissenting. R.C. 926.06(A) states in full that “[t]he director of agriculture may issue a handler’s license, or renewal thereof, upon the payment of the prescribed fee, if the director is satisfied that the applicant meets the standards of financial responsibility required under this section and has complied with this chapter and the rules adopted under it.” (Emphasis added.) The language “may issue” does not stand alone — it is specifically predicated upon the satisfaction of the director with the financial responsibility of the applicant. In my view relator’s relationship with another grain-handling company that failed and was placed in receivership more than suffices to create questions as to the ability of relator to properly undertake its responsibilities. These questions can not be resolved within the purview of this court but rather should be within the discretion of respondent. Similarly, the broad range of financial information available to the director in consideration of the issuance of a license specified under R.C. 926.06(B) and (C), including extensive financial statements and a certified public accountant’s opinion of an applicant’s financial status, is in derogation of the majority’s implicit assumption that issuance of a license is a purely ministerial function that must be accomplished after perfunctory compliance with the statute. Thus, I perceive no clear legal right to issuance of the license. Similarly, we cannot use the extraordinary writ of mandamus to control official discretion. State, ex rel. Breno, v. Indus. Comm. (1973), 34 Ohio St. 2d 227, 230 [63 O.O.2d 378].
Additionally, the majority states that “normal administrative and appellate procedures would cause additional irreparable harm to relator as the harvest season and activities attendant thereto would have come and gone long before any final decision.” Unfortunately for relator the harvest has already come and gone and this assertion is moot. Moreover, the majority’s concern over a “speedy” remedy is misplaced since “speedy” is not a determinative consideration; otherwise, under this criterion, every civil action would have to be resolved by mandamus.
With today’s decision I would urge the Director of Agriculture to promulgate rules, pursuant to R.C. 926.02(F), to take into account the circumstances giving rise to the original refusal to grant the license. The existence of such rules would have rendered this action unnecessary *106although, in my view, the ability of the director to promulgate such rules belies any suggestion that the director’s activities are ministerial. Accordingly, I dissent.
Wright, J., concurs in the foregoing dissenting opinion.